Citation Nr: 0911012	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-13 848	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen the claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) has been received.  

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from March 1971 to December 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision, in 
which the RO denied service connection for PTSD.  The Veteran 
filed a notice of disagreement (NOD) in October 2004, and the 
RO issued a statement of the case (SOC) in February 2006.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in March 2006.

In October 2006 and November 2007, the RO continued the 
denial of the claim (as reflected in supplemental SOCs 
(SSOCs)).

In characterizing the  appeal, the Board has considered the 
recent decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 
3d 1330 (Fed. Cir. 2008).  In that decision, the Federal 
Circuit held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  In Ephraim, the Federal Circuit held that 
a newly diagnosed disorder, whether or not medically related 
to a previously diagnosed disorder, cannot be the same claim 
when it has not been previously considered.  In other words, 
claims based on separate and distinctly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
Ephraim, 82 F.3d at 401.  

As will be discussed below, in a prior October 2002 rating 
decision, the Veteran was denied service connection for PTSD, 
which the RO characterized as "claimed as anxiety, 
nervousness, bad memories, nightmares, easily upset/angered, 
social isolation, and relationship difficulties."  However, 
despite the RO's characterization of the issue, the Veteran 
specifically listed PTSD in the July 2002 claim, and in the 
March 2004 petition to reopen; and the RO addressed PTSD in 
the October 2002 and September 2004 rating decisions.  
Moreover, here, as distinguished from Boggs and Ephraim, 
although there was no diagnosis of PTSD at the time of the 
October 2002 denial, there also was no diagnosis of any other 
psychiatric disability..  As such, the two claims were not 
based on separate and distinctly diagnosed diseases, and the 
March 2004 claim is considered as a petition to reopen, 
rather than as a new claim.  

The Board also notes that,  in July 2002 claim, the Veteran 
referenced various psychiatric symptoms in addition to PTSD; 
however, in the March 2004 statement accepted as a petition 
to reopen, and in subsequent written submissions, the Veteran 
has  referenced only PTSD.  Hence, the Board has 
characterized the appeal as involving only service connection 
for PTSD.  
The Board further also notes that, in the September 2004 
decision, the RO addressed the claim for service connection 
for PTSD on the merits.  However, regardless of what the RO 
has done, the Board must address the question of whether 
there is a basis to reopen the claim, because that issue goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether the claim 
should be reopened before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Given that-and, in view of the Board's 
favorable disposition on the claim to reopen-the Board has 
characterized the appeal as encompassing the two matters set 
forth on the title page. 

The Board's decision reopening the claim for service 
connection for PTSD is set forth below.  The matter of 
service connection for PTSD, on the merits, is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a October 2002 decision, the RO denied a claim for 
service connection for PTSD; the appellant did not appeal 
that decision.  

3.  New evidence associated with the claims file since the 
October 2002 denial of the claim for service connection for 
PTSD includes relevant official service department records 
not previously considered.  


CONCLUSION OF LAW

As evidence received since the RO's unappealed October 2002 
denial includes service records not previously considered, 
the criteria for reconsideration of the claim are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the petition to reopen the 
claim for service connection for PTSD, the Board finds that 
all notification and development actions needed to fairly 
adjudicate these claims have been accomplished.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f) (2008).  

The appellant's original claim for service connection for 
PTSD was denied in an October 2002 rating decision.  Although 
notified of the denial, the Veteran did not initiate an 
appeal.   In March 2004, the veteran filed claim which has 
been construed as a request  reopen the previously denied 
claim.  The RO denied service connection for PTSD in 
September 2004, and this appeal ensued.  

Typically, the fact that the Veteran did not appeal the 
October 2002 denial would render that decision final as to 
the evidence then of record, and not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  Under such circumstances, 
VA could only reopen and review such claim if new and 
material evidence is submitted by or on behalf of a veteran.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding the 
requirement that new and material evidence must first be 
received.  38 C.F.R. § 3.156(c) (2008).

In this case, additional, relevant evidence associated with 
the claims file since the October 2002 decision includes 
official service department records obtained by the RO.  As, 
pursuant to 38 C.F.R. § 3.156(c), these additional service 
records received require reconsideration of the claim for 
service connection, analysis of the claim in light of 
38 C.F.R. § 3.156(a) is unnecessary. [The Board further 
notes, parenthetically, that if the reconsidered claim is 
ultimately granted all or in part on the basis of the 
additional service records received, the effective date of 
such award is the date entitlement arose, or the date of 
receipt of the previously denied claim, whichever is later.  
See 38 C.F.R. § 3.156(c)(iii)(3).].


ORDER

The request to reconsider the claim for service connection 
for PTSD is granted.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for service connection, on the merits, 
warranted.  

Pertinent to the requirements for service connection for PTSD 
(set out above), the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
a veteran engaged in "combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  Participation in combat, 
a determination that is to be made on a case-by-case basis, 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 
3.304(f)(1); Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

The veteran's alleged stressors include serving as a door 
gunner on numerous helicopter missions to extract downed 
airmen, witnessing the collision of two helicopters at a 
Vietnamese air show and participating in rescue efforts, as 
well as being exposed to gunfire and mortar and rocket 
attacks at his base.  

Regarding the Veteran's claimed stressors, the Board notes 
that if the Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that came 
under enemy attack, this would strongly suggest that he was, 
in fact, exposed to such attacks.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subject to rocket attacks 
during time veteran was stationed at base).

In this case, the RO did not develop any of the Veteran's 
alleged stressors, and an October 2006 memorandum in the 
claims file indicates that the Veteran's stressors could not 
be verified for lack of detail.  

The Board acknowledges that the RO has made several attempts 
to obtain specific information from the Veteran on his 
claimed stressors.  However, given the information relayed by  
the Veteran's representative on the January 2009 VA Form 
646-that the air show accident also involved the deaths of 
several American servicemen-the Board finds that this 
stressor should be independently verifiable.  Moreover, the 
Veteran's account of experiencing mortar and rocket attacks 
on his base should also be independently verifiable.  
Participation of individuals from the Veteran's unit in 
rescue efforts relating to the air show crash, and mortar 
attacks on the base are the kind of events that would be 
noted in official unit histories.  Thus, the RO should 
attempt to independently verify the Veteran's claimed 
stressors, to include through the U.S. Army Joint Services 
and Records Research Center (JSRRC) and any other source(s), 
as appropriate, to include obtaining unit histories for the 
201st Aviation Company from June 1972 to March 1973.  

On remand, the RO should make an additional request that the 
Veteran provide specific details of these in-service 
stressful incident(s): date(s), place(s), unit of assignment 
at the time of the event(s), description of the event(s), 
medal(s) or citation(s) received as a result of the event(s), 
and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).  At a minimum, the Veteran must indicate the 
location and approximate time (a two-month specific date 
range) of the stressful events in question, and the unit of 
assignment at the time each stressful event occurred.  

Thereafter, the RO should attempt to independently verify the 
Veteran's stressors-particularly, the air show crash and the 
mortar attacks referenced above-through contact with the 
JSRRC and any other source(s).  At a minimum, unit histories 
for the 201st Aviation Company for the time period June 1972 
to March 1973 should be requested.

The Board further points out that the record includes private 
treatment records and the repot of a VA examination 
reflecting diagnoses of PTSD, and that the Veteran reported 
stressful events during service.  Specifically, records of a 
VA examination in September 2006 include a diagnosis of PTSD 
related to "events experienced during his active duty 
military experience."  The Board points out, however, that 
one criterion for service connection for PTSD is a link 
between the Veteran's PTSD and the verified in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).  Hence, in the event 
that the RO determines that the record establishes the 
occurrence  of any stressor(s), the RO should arrange for the 
Veteran to undergo VA examination, by a psychiatrist, at an 
appropriate VA medical facility to obtain a medical opinion 
as to whether any verified stressor(s) has/have resulted in 
PTSD.  

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, shall result 
in denial of the reopened claim.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id.  If the veteran fails to report 
to any scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

Regardless of whether further examination of the Veteran is 
arranged, the RO should obtain and associate with the claims 
file any outstanding VA treatment records.  In the September 
2006 VA examination report, the examiner stated that he 
reviewed computerized progress notes.  However, there are no 
VA treatment records in the claims file.  Hence, the evidence 
indicates that are outstanding records of pertinent VA 
treatment.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Shreveport VA Medical 
Center (VAMC), following the current procedures prescribed in 
38 C.F.R. § 3.159(c) (2008) as regards requests for records 
from Federal facilities. 

Moreover, the Veteran has reported that he has ongoing group 
therapy at a local Vet Center, by Dr. Mitchell Young.  
Several letters from Dr. Young have been submitted by the 
Veteran.  However, it does not appear a request for treatment 
records has been made to Dr. Young.  As required under 38 
C.F.R. § 3.159(c)(3), VA must attempt to procure treatment 
records identified by the Veteran.  Therefore, the RO should 
undertake appropriate action to obtain and associate with the 
claims file records of all treatment for PTSD from Dr. 
Mitchell Young, to include requesting that that the Veteran .  

Further, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002 & Supp. 
2008); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Shreveport VAMC all outstanding records of 
psychiatric evaluation and/or treatment of 
the Veteran.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
specifically request that the Veteran 
provide signed, completed authorization 
to enable it to obtain the medical 
records of Dr. Mitchell Young.  The 
letter should explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO specifically request that the 
Veteran provide specific details of the 
in-service stressful incidents of 
experiencing mortar and rocket attacks on 
his base, and participating in the rescue 
efforts following a helicopter crash at 
an air show, to include date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), medal(s) or citation(s) 
received as a result of the event(s), 
and, if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  At a minimum, the Veteran must 
indicate the location and approximate 
time (a two-month specific date range) of 
the stressful events in question, and the 
unit of assignment at the time each 
stressful event occurred.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified-to 
specifically include all outstanding 
treatments from Dr. Mitchell Young -by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the Veteran's alleged 
stressful experiences relating to his 
unit coming under mortar and rocket 
attack, and participation in rescue 
attempts from an air show crash, to 
particularly include contact with the 
JSRRC (and other appropriate source(s)).  
Any additional action necessary for 
independent verification of this 
stressor, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran 
and afford him the opportunity to 
respond.  The RO should also follow up on 
any additional action suggested by JSRRC. 

Regardless of any requests made to JSRRC, 
the RO should obtain copies of unit 
histories for the 201st Aviation Company 
from June 1972 to March 1973.  

If the search for corroborating evidence 
leads to negative results, the RO should 
notify the Veteran of this fact, 
explaining the efforts taken, and 
describing further action  (if any) to be 
taken.

5.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the Veteran's 
claims file.  If the occurrence of no 
claimed in-service stressful 
experience(s) is/are verified, then the 
RO should so state in its report, skip 
the development requested in paragraphs 6 
and 7, below, then proceed with paragraph 
8.  

6.  If, and only if, evidence 
corroborating the occurrence of any of 
the claimed in-service stressful 
experiences is received, the RO should 
arrange for the Veteran to undergo 
appropriate VA psychiatric examination, 
by a psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented psychiatric history 
and assertions.  All tests and studies, 
to include psychological testing, if 
deemed warranted, should be accomplished, 
and all clinical findings should be 
reported in detail.  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only (a) specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.  

7.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection or PTSD.  If the 
Veteran fails, without good cause, to 
report to any scheduled examination, in 
adjudicating the reopened claim, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b).  Otherwise, the RO should 
adjudicate the claim, on the merits, in 
light of all pertinent evidence and legal 
authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


